Name: Commission Regulation (EEC) No 1336/82 of 28 May 1982 fixing for the 1982/83 marketing year the reference prices for lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 82 Official Journal of the European Communities No L 150/83 COMMISSION REGULATION (EEC) No 1336/82 of 28 May 1982 fixing for the 1982/83 marketing year the reference prices for lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Regulation (EEC) No 251 1 /69 (3), as last amended by Regulation (EEC) No 1 204/82 (4) ; Whereas, for the 1982/83 marketing year, the financial compensation has been fixed at the same level as for the preceding marketing year ; hence it is necessary to increase the reference prices by the same percentage increase as has been applied to the basic and buying-in prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the HAS ADOPTED THIS REGULATION : marketing year ; Article 1Whereas lemons are produced in valid quantities in the Community that reference prices should be fixed for them ; For the 1982/83 marketing year, the reference prices for fresh lemons (subheading ex 08.02 C of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes, shall be as follows : Whereas lemons harvested during a crop year are marketed from June to May of the next year ; whereas the reference price should therefore be fixed for a period during from 1 June to 31 May of the following year ; June : 33-39 July : 37-00 August : 38-48 September : 33-91 October : 29-36 November : 26-20 December : 26-97 January : 28-40 February : 26-69 March : 27-27 April : 27-73 May : 30-45 Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas, in accordance with the second paragraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for lemons are to be fixed at a level equal to that of the previous marketing year, adjusted as necessary by a percentage not exceeding the diffe ­ rence between the percentages representing respec ­ tively the variations compared with the preceding marketing year in basic and buying-in prices and in the financial compensation provided for by Council Article 2 This Regulation shall enter into force on 1 June 1982. (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ No L 318 , 18 . 12 . 1969, p . 1 . O OJ No L 140, 20 . 5 . 1982, p . 38 . No L 150/84 Official Journal of the European Communities 29 . 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1982. For the Commission Poul DALSAGER Member of the Commission